Case: 15-50316      Document: 00513554776         Page: 1    Date Filed: 06/20/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                             United States Court of Appeals
                                                                                      Fifth Circuit
                                    No. 15-50316                                    FILED
                                  Summary Calendar                              June 20, 2016
                                                                               Lyle W. Cayce
                                                                                    Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

RITA BECERRA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 1:94-CR-79-1


Before CLEMENT, ELROD, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Rita Becerra, federal prisoner # 25886-077, who was convicted of
conspiracy to distribute methamphetamine, moves for leave to proceed in
forma pauperis (IFP) on appeal. She seeks to challenge the denial of her 18
U.S.C. § 3582(c)(2) motion in which she sought a sentence reduction pursuant
to Sentencing Guidelines Amendments 782 and 788, which retroactively
lowered certain offense levels under U.S.S.G. § 2D1.1(c).


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-50316    Document: 00513554776     Page: 2   Date Filed: 06/20/2016


                                 No. 15-50316

      The quantity of methamphetamine that Becerra was held responsible for
triggers the same base offense level under both the version of § 2D1.1(c) in
effect when she was sentenced and the retroactive, amended version.
Accordingly, Amendments 782 and 788 did not change her offense level or
lower her guidelines range, and the district court did not abuse its discretion
in denying her a sentence reduction under § 3582(c)(2).           See U.S.S.G.
§ 1B1.10(a)(2)(B); United States v. Evans, 587 F.3d 667, 672 (5th Cir. 2009).
She may not, as she attempts to do, use a § 3582(c)(2) motion to challenge the
correctness of her original sentence. See Dillon v. United States, 560 U.S. 817,
831 (2010).
      Because the appeal lacks arguable merit and is therefore frivolous,
Becerra’s motion for leave to proceed IFP on appeal is DENIED, and her appeal
is DISMISSED as frivolous. See Baugh v. Taylor, 117 F.3d 197, 202 n.24 (5th
Cir. 1997); Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983); 5TH CIR. R. 42.2.




                                       2